       Case 3:19-cv-06189-WHO Document 33 Filed 01/21/20 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   SARAH E. BELTON
     Supervising Deputy Attorney General
 4   KRISTI GUDOSKI COOK
     LISA C. EHRLICH
 5   XIYUN YANG
     LEE I. SHERMAN (SBN 272271)
 6   Deputy Attorneys General
      300 South Spring Street, Suite 1702
 7    Los Angeles, CA 90013
      Telephone: (213) 269-6404
 8    Fax: (213) 897-7605
      E-mail: Lee.Sherman@doj.ca.gov
 9   Attorneys for Plaintiff State of California

10
                               IN THE UNITED STATES DISTRICT COURT
11
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13

14

15   STATE OF CALIFORNIA, ex rel, XAVIER                   Case No. 19-cv-6189-WHO
     BECERRA, in his official capacity as
16   Attorney General of the State of California,         ORDER DISMISSING WITHOUT
                                                          PREJUDICE CAUSES OF ACTION 1-5
17                                             Plaintiff, OF PLAINTIFF’S COMPLAINT UNDER
                                                          THE TERMS OF THE STIPULATION
18                  v.
                                                           Courtroom:       2
19   WILLIAM P. BARR, in his official capacity             Judge:           Honorable William H. Orrick
     as Attorney General of the United States, et          Trial Date:      None Set
20   al.,                                                  Action Filed:    September 30, 2019
21                                          Defendants.

22

23

24

25

26
27

28

          [Proposed] Order Dismissing Without Prejudice Cause of Action 1-5 of Pl.’s Compl.(19-cv-6189-WHO)
       Case 3:19-cv-06189-WHO Document 33 Filed 01/21/20 Page 2 of 3



 1         Upon consideration of the parties’ stipulation submitted on January 21, 2020, and for good

 2   cause shown, the Court hereby orders that Causes of Action 1-5 in Plaintiff’s complaint are

 3   dismissed without prejudice pursuant to the terms of the Stipulation Re: Dismissal Without

 4   Prejudice of Counts 1-5 of California’s Complaint. Those terms are incorporated in this Order

 5   and consist of the following:

 6          1. The stipulation shall remain in effect, except in the case that Defendants give 60 days

 7              advance written notice to Plaintiff that Defendants no longer agree to the terms of the

 8              stipulation.

 9          2. Defendants agree to not withhold, terminate, or claw back JAG or Title II funding

10              from, or disbar or make ineligible for JAG or Title II, any California state entity or any

11              California political subdivision on the basis of the JAG Immigration Enforcement

12              Requirements or the 1373 Title II Requirement in FY 2019.

13          3. Defendants agree to issue JAG and Title II awards and funding to the California Board

14              of State and Community Corrections, and all political subdivisions that apply for JAG

15              awards, in the ordinary course, and not enforce the JAG Immigration Enforcement

16              Requirements and the 1373 Title II Requirement in FY 2019; provided, however, that

17              the aforesaid applicants comply with all other provisions, requirements, and lawful

18              conditions of the JAG and Title II awards.

19          4. Acceptance of JAG and Title II awards by the California Board of State and

20              Community Corrections or any California political subdivision shall not be construed
21              as acceptance of the JAG Immigration Enforcement Requirements and the 1373 Title

22              II Requirement.

23          5. After a California jurisdiction or entity accepts its JAG or Title II award, Defendants

24              agree to process and approve the jurisdiction’s requests for grant drawdowns as it

25              would in the ordinary course, and without regard to the JAG Immigration Enforcement

26              Requirements, 1373 Title II Requirement, or compliance with 8 U.S.C. § 1373.
27          6. On the basis of Defendants’ representations in this stipulation, the parties agree that

28              Causes of Action 1-5 in Plaintiff’s Complaint shall be dismissed without prejudice,
                                                         1
          [Proposed] Order Dismissing Without Prejudice Cause of Action 1-5 of Pl.’s Compl.(19-cv-6189-WHO)
       Case 3:19-cv-06189-WHO Document 33 Filed 01/21/20 Page 3 of 3



 1              and Plaintiff reserves its right to challenge the legality of the JAG Immigration

 2              Enforcement Requirements and 1373 Title II Requirement if Defendants seek to

 3              terminate any term of this stipulation.

 4          7. This Court retains jurisdiction to enforce the terms of the stipulation.

 5          This Order does not impact any other claims at issue that have yet to be adjudicated to

 6   final judgment in this case, including specifically Plaintiff’s claims pertaining to Defendants’

 7   imposition of the 1324a Requirement on JAG, Title II, and other grants that are addressed in

 8   Causes of Action 6-11 of Plaintiff’s Complaint.

 9          IT IS SO ORDERED

10          DATED: January 21, 2020

11                                                            ____________________________
                                                              Hon. William H. Orrick
12                                                            United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
          [Proposed] Order Dismissing Without Prejudice Cause of Action 1-5 of Pl.’s Compl.(19-cv-6189-WHO)
